Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 2-12, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simoni (FR 347578 A) in view of Nye (US 7244155 B1) and further in view of Legerwood (US 3394672 A).
Regarding Claim 13, Simoni discloses a cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, comprising: (i) first and second terminals on opposing shores of the body of water: (Fig. 4.)
(ii) a cable fixed at either end thereof adjacent to said terminals; (Fig. 4.)
(iii) the cable-propelled or cable-guided marine vessel; (Fig. 1.)
(iv) the cable being arranged to pass through one or more pulleys, guides, 
sheaves or drive wheels on the marine vessel; characterized in that (Element F&H):
the cable (in combination with weights and buoys) has a unit weight, specific gravity, density or diameter that variesover the length of the cable (in combination with weights and buoys); and 
the unit weight, specific gravity, density or diameter of the cable is selected at
a location along the length of the cable (with weights and sinkers) according to the desired buoyancy of the
cable at said location. (See Simoni Fig. 4.  See rejection of Claim 10.) Simoni teaches the weights and buoys allow the cable to maintain position relative to the surface.  Simoni does not explicitly disclose wherein the cable without the combination of weights and buoys is of variable weight, diameter, or density/specific gravity. (Arguably a cable’s weight/buoyancy can be said to be include the weights and buoys on it as in a weight makes the cable heavier, a buoy makes it buoyant.)
	Nye discloses wherein lines with anchors and buoys (C1, L45) can be replaced with weighted, buoyant, or elastic sections of lines (C2 L10) that can more easily be used on a reel.  (C1, L61.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute at least some sections of weighted, buoyant, or elastic sections of cable for the buoyant and weighted sections of Simoni such that wherein the unit weight, specific gravity, density or diameter of said cable is variable over the length of the cable.  The motivation to modify Simoni is provide a line that can more easily be used on a reel.  Simoni in view of Nye does not explicitly disclose how the unit weight, specific gravity, density or diameter of the cable is selected at a location along the length of the cable according to the desired buoyancy of the cable at said location.
	Legerwood discloses that weight and length of different sections of a catenary line is a result-effective variable for position and tension of the line.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to optimize the weight and position of different sections of the line such that wherein the unit weight, specific gravity, density or diameter of said cable is greater in sections of said cable closer to each said terminal location than in portions of said cable farther from each said terminal location. The motivation to modify Simoni in view of Ny is in order to minimize tension in the line while maintaining position.

Regarding Claim 2, Simoni in view of Nye discloses cable of claim I, but does not explicitly disclose wherein the unit weight, specific gravity, density or diameter of said cable is greater in sections of said cable closer to each said terminal location than in portions of said cable farther from each said terminal location.

Regarding Claim 3, Simoni in view of Nye and further in view of Legerwood discloses the cable of claim I wherein a combination of any one or more of the unit weight, specific gravity, density or diameter of said cable varies over the length of said cable. (See rejection of Claim 2 above.)

Regarding Claim 4, Simoni in view of Nye and further in view of Legerwood discloses cable of claim l, wherein the unit weight of said cable varies over the length of said cable. (This is recognized as a result effective variable.  See rejection of Claim 2 above.)

Regarding Claim 5, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the specific gravity of said cable varies over the length of said cable. (Specific gravity/unit weight/density are different dimensional expression for the same property and are recognized as a result effective variable.  See rejection of Claim 2 above.)

Regarding Claim 6, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the density of said cable variees over the length of said cable. (See rejection of Claim 2 above.)

Regarding Claim 7, Simoni in view of Nye and further in view of Legerwood discloses cable of claim I wherein the diameter of said cable varies over the length of said cable. (A person of ordinary skill in the art known diameter is directly proportional to weight and strength of a cable.  See rejection of Claim 2 above.)

Regarding Claim 8, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein said cable comprises sections of wire rope cable at either end and a central section of synthetic rope. (See rejection of Claim 2.  Nye C1, L39.  C3 L27)

Regarding Claim 9, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein said cable comprises a section of cable having negative buoyancy and a section of cable having positive buoyancy. (See rejection of Claim 2 above.)

Regarding Claim 10, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein sections of said cable having positive buoyancy are tethered to one or more anchors by flexible connectors. (Simoni paragraph 33.  All solids have a degree of elasticity/flexibility/stiffness, and Legerwood’s equations suggest it is all important to determine mooring characteristics.)

Regarding Claim 11, Simoni in view of Nye and further in view of Legerwood discloses cable of claim 1 wherein sections of said cable having negative buoyancy are tethered to one or more floats.  (See Simoni Fig. 4.)

Regarding Claim 12, Simoni in view of Nye and further in view of Legerwood discloses the cable of claim 10 wherein said flexible connectors are elastic. (All solids have a degree of elasticity/flexibility/stiffness, and Legerwood’s equations suggest it is all important to determine mooring characteristics.)

Regarding Claim 14, Simoni in view of Nye and further in view of Legerwood discloses cable system of claim 13 wherein said flexible connectors are elastic. (See rejection of Claim 12)

Regarding Claim 15, Simoni in view of Nye and further in view of Legerwood discloses a cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, comprising: i) a cable according to claim I which comprises a cable section with negative buoyancy; and ii) one or more flotation devices connected to said cable at spaced locations by flexible connectors. (See Simoni Fig 4.  See rejection of Claim 12.)

Regarding Claim 16, Simoni in view of Nye and further in view of Legerwood discloses a cable system of claim 15 wherein said flexible connectors arc elastic. (Flexible connectors are defined as elastic.)

Regarding Claim 17, Simoni in view of Nye and further in view of Legerwood discloses cable system for propulsion and/or guidance of a cable-propelled marine vessel between terminals, comprising: i) a cable according to claim I which comprises a section having positive buoyancy and a section having negative buoyancy; and ii) one or more anchors or flotation devices connected to said cable at spaced locations by flexible connectors. (See Simoni Fig 4.  See rejection of Claim 2.)

Regarding Claim 18, Simoni in view of Nye and further in view of Legerwood discloses the cable system  of claim 17 wherein said flexible connectors are elastic. (Flexible connectors are defined as elastic.)

Regarding Claim 19, Simoni in view of Nye and further in view of Legerwood discloses the method of controlling the position or dynamics of a cable used for propelling or guiding a cable propelled or guided marine vessel over the path of said vessel on a maritime crossing of a body of water between two terminals on said path comprising the steps of: 
i) determining a selected path over said maritime crossing between said two terminals points;
ii) selecting a cable for said propulsion and/ or guidance of said marine
vessel over said path, wherein the cable is fixed at either end thereof adjacent to first
and second terminals on opposing shores of the body of water, and passes through
one or more pulleys, guides, sheaves or drive wheels on the marine vessel,
characterized in that:
the cable has a unit weight, specific gravity, density or diameter that varies
over the length of the cable; and
the unit weight, specific gravity, density or diameter of the cable are selected
at a location along the length of the cable between said two terminals according to
the desired buoyancy of the cable at said location.  (Examiner notes these steps are suggested by the arrangement of the apparatus rejection of Claim 13 above.)



Regarding Claim 20, Simoni in view of Nye and further in view of Legerwood discloses a method A method according to claim 19, further iii) selecting a combination and location of force-imposing elements for connection to said cable at spaced locations along the length of said cable to achieve a selected cable profile.  (Ledgerwood discloses weight as a result-effective for the shape suggested in Simoni.)

Regarding Claim 21, Simoni in view of Nye and further in view of Legerwood discloses the method of claim 20 wherein said force-imposing elements are selected from the group consisting of: i) flotation devices connected. to said cable at spaced locations by elastic connectng elements; ii) anchoring devices connected to said cable at spaced locations by elastic connecting elements: iii) elastic connecting devices connecting said cable to the bottom of said body of water; and iv) a combination of the foregoing elements. (Simoni paragraph 23 and combination in rejection of Claim 2 above.)

Response to Arguments
Applicant's arguments filed 4 march 2022 have been fully considered but they are not persuasive.
	Applicant’s amendment overcomes the 112b rejection.
Regarding the 103 combination of Simoni in view of Nye, Applicant argues the cable in combination with weights and sinkers of Simoni is not a cable itself wherein  the weight, specific gravity, density or diameter is selected at a location along the length of thecable according to the desired buoyancy of the cable at such location.  This is true.  This admitted in the Action, and the combination with Nye is used to cure the deficiency because Simoni only discloses  “a submerged guide wire affecting one or more curvatures, the profile of which can be determined by means of weights and floats 85 combined”.  “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  The Examiner maintains the rejection.

Applicant argues Simoni is for guiding the submarine but not for propulsion.  Without touching upon the definition of propulsion as understood by one of ordinary skill in the art, the claim language recites “the cable-propelled or cable-guided marine vessel” such that guiding is an alternative limitation that both Applicant and Examiner agree upon.  The Examiner maintains the rejection.

Regarding the motivation to combine, Applicant notes the undersea cable combined with weights and floats to control the curvature of Simoni passes through guides and therefore completely unrelated to the undersea cable that varies the weight and buoyancy along its length to control the curvature of Nye.  Examiner’s position is that problem recognized in Simoni of controlling cable curvature (also known as catenary) underwater is originally squarely addressed in Simoni with weights and buoys.  A person of ordinary skill in the art looking to improve the curvature (also known as catenary) of an underwater cable would look to Nye which squarely improve the catenary by substitute weighted or buoyant cable sections on the cable itself for external sinkers.  The problem of providing propulsion or guiding was already solved by Simoni, and Nye is used just to improve the catenary.

	Applicant argues the combination would be nonfunctional because “Again, it would not be obvious, and is improbable, that the type of mooring line disclosed in Nye could function as required in the claimed invention, passing through the mechanical structures on the vessel.”  Examiner’s position is that the mooring cable of the research buoy need not be bodily incorporated, just the teaching to vary the buoyancy of a cable instead of external floats and weights as in Simoni.  Applicant also argues the feature of marking of the original buoys is somewhat reduced.  This is a legitimate trade off of an incidental benefit, but it is not the object of the invention of Simoni, nor does it prevent a person of ordinary skill in the art from addressing this unclaimed feature by adding markers.  Examiner is not persuaded that substituting a cable with internally varied weights and buoyancy along its length for a cable with externally varied weights and buoyancy along its length is a non-functional way to guide a vessel.

	Applicant is correct that Simoni does not address it’s own solution of the external weights on a cable as a problem.  A person of ordinary skill in the art would know about the improvement to the catenary of Simoni by reading the disclosure of Nye that the cable can more easily be used on a reel.

Applicant argues Ledgerwood is not in any way relevant to the invention of independent claims 13 and 19. Ledgerwood is relevant to the problem determining the curvature of a cable into a catenary when it contains weights and floats because it is the basic mathematical theory of a flexible member such as a chain, line, rope or cable (“Further, although a stud link chain is shown and described as the anchoring line, other types of lines may be used instead, as, for example, a cable.”) where weight and buoyancy are important.  Examiner’s position is that a person of ordinary skill in the art looking to determine the curvature of an undersea cable would look to the basic mathematical theory developed in the 1960s.  The Examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        4 June 2022